Citation Nr: 0533801	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-30 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:  Connecticut Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's petition to reopen his claim for 
service connection for a low back disability because new and 
material evidence had not been received.  In September 2005, 
he testified at a video-conference hearing before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board.  
Prior to this, in January 2004, he testified at a hearing 
before a decision review officer at the RO.

For the reasons explained below, the Board is reopening the 
claim based on new and material evidence.  However, further 
development is needed before actually adjudicating the merits 
of the claim on a de novo basis.  So upon reopening, 
the claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In March 1971, the RO denied the veteran's claim for 
service connection for a low back disability; he did not 
appeal this decision.

2.  The evidence added to the record since the March 1971 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The March 1971 rating decision denying the claim for 
service connection for a low back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  New and material evidence has been received to reopen the 
claim for service connection for low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

During the pendency of the instant appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  The VCAA left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
proceed to evaluate the merits of that claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).

Reopening the Claim for Service Connection for a Low Back 
Disability

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Here, as mentioned, the veteran's claim for service 
connection for a low back disability initially was denied by 
the RO in March 1971.  He did not appeal that decision.  
Thus, it became final and binding based on the evidence then 
of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103.  Furthermore, this, in turn, means there must be new 
and material evidence since that decision to reopen this 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's March 1971 decision before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
The veteran filed his petition to reopen this claim in August 
2000.  Consequently, the amended version of 
38 C.F.R. § 3.156(a), providing the current definition of new 
and material evidence, does not apply; instead the former 
definition is for application.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge, 155 F.3d at 1356.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In March 1971, the RO denied the veteran's claim for service 
connection for a low back disability because the evidence 
indicated he had a back condition that preexisted service and 
was not permanently aggravated by service.  He had a history 
of low back pain stemming from a motor vehicle accident (MVA) 
at the age of ten, and a diagnosis of scoliosis.  The 
additional evidence received since the March 1971 rating 
decision includes numerous private medical records dating 
back to the early 1990s.  These records indicate he was 
involved in another MVA in December 1991, and was 
subsequently diagnosed with degenerative disc disease (DDD) 
at the L4-L5 and L5-S1 levels.  There was also evidence of L5 
nerve root compression on the left side.  He fell in 1994, 
injured his back, and was diagnosed with a herniated disc at 
the C5-C6 level.  In October 2000, he underwent a discectomy 
at the C5-C6 level.  While this evidence is new, it is not 
material in that it does not tend to show that his 
preexisting back disability was aggravated by service.  

Nonetheless, in June 2004, the veteran submitted a letter 
from Dr. Thimineur that provides both new and material 
evidence.  Dr. Thimineur opined: 

...service exacerbated an underlying condition of 
scoliosis to the point where [the veteran] is 
totally disabled today.  He has had no other 
conditions or situations in his life which would 
otherwise cause this type of exacerbation.  He 
was not in any heavy manual labor jobs and has 
not been involved in any significant traumas.  
Therefore, his time in the service has clearly 
impacted negatively upon his underlying scoliosis 
and has caused persistent low back pain and mid 
back pain at such a degree that he has been 
totally disabled for some time.

Although Dr. Thimineur's opinion fails to account for the 
veteran's 1991 MVA and 1994 slip and fall, the credibility of 
Dr. Thimineur's opinion is presumed for the purposes of 
reopening this claim.  Justus, 3 Vet. App. at 513.  

So while this additional evidence does not necessarily 
establish the veteran's entitlement to service connection for 
a low back disability, the additional evidence is nonetheless 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  Therefore, it is both new 
and material and sufficient to reopen the claim.  See, e.g., 
Hickson v. West, 11 Vet. App. 374, 378 (1998).

The Board notes that Dr. Thimineur's June 2004 letter was not 
previously considered by the RO in the most recent February 
2004 supplemental statement of the case (SSOC).  Generally, 
the Board cannot consider additional evidence unless the 
veteran has waived his right to initial consideration of such 
evidence by the RO.  See Disabled American Veterans (DAV) v. 
Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 
2003); 38 C.F.R. §§ 19.31, 20.1304(c).    Although he has not 
waived this right, the Board has determined that in granting 
his petition to reopen the claim, such initial referral is 
not necessary.  See 38 C.F.R. § 20.1304(c).  In addition, 
since the Board is further remanding the claim for additional 
development and consideration of the evidence by the RO, 
there is no possibility of prejudicing him by issuing this 
decision.  See Bernard, 4 Vet. App. at 384.

 
ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for low back disability has been 
presented; to this extent, the appeal is granted. 


REMAND

At his pre-induction examination, moderate scoliosis was 
noted; he therefore is not entitled to the presumption that 
he was in sound condition, with respect to a back disorder, 
when he entered service.  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted by 
affirmative evidence that the preexisting condition was not 
aggravated by service, which may include affirmative evidence 
that any increase in disability was due to an intercurrent 
disease or injury suffered after separation from service or 
evidence sufficient, under § 3.306, to show that the increase 
in disability was due to the natural progress of the 
preexisting condition.  38 C.F.R. § 3.307(d)(2).  

As mentioned, in his June 2004 letter, Dr. Thimineur opined 
that he believed the veteran's scoliosis was aggravated by 
service, and that this aggravation has brought him to a point 
where he is totally disabled.  The doctor based his opinion, 
in part, on the fact that the veteran had not been involved 
in any manual labor jobs and had not been involved in any 
significant traumas.  On the contrary, the evidence of record 
indicates he had been involved in several accidents since 
service that involved trauma to his back - a 1991 MVA, and a 
1994 slip and fall.  Because of this discrepancy, the Board 
finds that another medical opinion is needed in order to 
decide this claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (The duty to assist provisions of the VCAA 
includes the duty to provide medical examinations or obtain 
opinions if it is determined necessary to decide a claim).  
Unfortunately, during the September 2005 hearing, he 
indicated that he was unwilling to attend another medical 
examination, so only a medical opinion is requested in this 
remand (see transcript of hearing, pgs. 13-14).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to his claim of 
entitlement to service connection 
for low back disability.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by him which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any private medical 
records identified by the veteran, 
it should inform the appellant and 
his representative of this, and ask 
them to provide a copy of the 
outstanding medical records.  If any 
Federal records are unavailable, the 
RO must prepare a written memorandum 
detailing what actions were 
undertaken to secure the records, 
and an explanation as to why further 
efforts would be futile.

3.  Thereafter, the RO should 
arrange for a review of the 
veteran's claims files by a 
physician with appropriate expertise 
to determine the nature and etiology 
of his low back disability.  The 
examiner should provide an opinion, 
based on the medical evidence of 
record, as to whether the low back 
disorder noted at service entrance 
(i.e. scoliosis) underwent 
aggravation in service, and, if so, 
whether any in-service increase was 
clearly and unmistakably due to 
natural progress.  If the examiner 
concludes that the low back disorder 
underwent aggravation in service 
which was not clearly and 
unmistakably due to natural 
progress, the physician should 
provide an opinion as to whether the 
veteran's current low back 
disability is related to the service 
aggravation versus an intercurrent 
injury suffered after separation 
form service.  The rationale for all 
opinions expressed should be 
explained.

4.  The RO should then review the 
claims files to ensure that all 
development requested in the 
preceding paragraphs has been 
accomplished.  If any development is 
incomplete, the RO should take 
corrective action before 
readjudication.  See 
Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  The RO should then readjudicate 
the veteran's claim in light of the 
additional evidence obtained.  If 
the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran or his representative until 
further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


